DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over GB2430927A  in view of PRO BIKE TOOL Bike Water Bottle Holder via Amazon.com (https://www.amazon.com/dp/B01K2BOUN4/ref=sspa_dk_detail_1?pd_rd_i=B017RPEXLC&pd_rd_w=7wiTx&pf_rd_p=085568d9-3b13-4ac1-8ae4-24a26c00cb0c&pd_rd_wg=HxDUT&pf_rd_r=6TXFDCJQCMPJD36310DV&pd_rd_r=480b6a5c-bd87-.
As to claim 1, GB2430927A discloses a bottle carrier and storage device, as illustrated in Figures 1-10, comprising a central support structure (24) that is hollow and defines an interior storage space (see Figures 1-2 and page 7, lines 10-17) and an  upper  flange (26)  having retaining apertures (3) for receiving a neck (12) of a bottle (4)  and a bottom flange (28) for  receiving a  bottom (34) of  the bottle (4), , wherein the central support structure comprises a base (bottom).
However,  GB2430927A does not show a bracket comprising a bottle securement portion cage with an elongated, hollow bottle receiving opening defined by at least one curved arm shaped configured to receive and secure a bottle.
PRO BIKE TOOL Bike Water Bottle Holder via Amazon.com teaches a water bottle cage  (see annotated figure below) comprising a bracket adapted to be attached (via two bolts) to a frame of a bicycle.  The cage has an elongated, hollow bottle receiving opening defined by at least one curved arm shaped configured to receive and secure a bottle and a bottom portion.

    PNG
    media_image1.png
    628
    620
    media_image1.png
    Greyscale

To provide the device of GB2430927A with at least one water bottle cage and having a bracket attached to the central support structure would have been obvious to one of ordinary skill in the art, in view of the teachings of  PRO BIKE TOOL Bike Water Bottle Holder via Amazon.com, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that the water bottle cage used in PRO BIKE TOOL Bike Water Bottle Holder via Amazon.com would allow the device of  GB2430927A to securely retain the body of the bottle to the central support structure and reduce instability with vibrations during the transport of the device.  In addition, one skilled in the art would further remove the bottom flange (28) from the construction of the device, since the water bottle cage has a bottom portion to support the bottom of a bottle.  The bottom portion of the water bottle cage would be positioned in the same plane as the base of the central support structure.
With claim 2, as modified by PRO BIKE TOOL Bike Water Bottle Holder via Amazon.com, the one or more brackets can be configured to be removably secured to the central support structure.
With claim 15, the central support structure is cylindrical.
With claim 16, as modified by PRO BIKE TOOL Bike Water Bottle Holder via Amazon.com,  the at least one curved arm of the at least one bracket comprises two curved arms defining the hollow bottle-receiving opening, wherein the bottle-receiving opening can hold both tapered or non-tapered bottles such that bottles remain secured when the unit is being carried or placed on a flat surface.
With claim 17, a carrying feature (46) secured to the central support structure.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over  GB2430927A in view of 

of  PRO BIKE TOOL Bike Water Bottle Holder via Amazon.com (https://www.amazon.com/dp/B01K2BOUN4/ref=sspa_dk_detail_1?pd_rd_i=B017RPEXLC&pd_rd_w=7wiTx&pf_rd_p=085568d9-3b13-4ac1-8ae4-24a26c00cb0c&pd_rd_wg=HxDUT&pf_rd_r=6TXFDCJQCMPJD36310DV&pd_rd_r=480b6a5c-bd87-
GB2430927A  discloses a cap (38) for cooperating with an upper portion of the central support structure (see Figure 2)  except for a fabric mesh storage bag that can be configured to the central support structure.  
Dion-Bildstein et al teach holder (10) for a container having straps (26,28) having a mesh body (14) (see Figures 1-4).
To provide the device of GB2430927A with a mesh body holder (10) to the central support structure would have been obvious to one of ordinary skill in the art, in view of the teachings of Dion-Bildstein et al, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that the mesh body holder used in Dion-Bildstein et al can be configured to have straps (26,28) be attached to the cap  of  GB2430927A and positioned within the central support structure in order to provide an addition storage area for a smaller sized container.
Allowable Subject Matter
Claims 3-4, 9-12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 15-17 have been considered but are moot because Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Goldman, Zoeller, and Winkler are cited as being relevant art, because each prior art shows a bottle holder having a support.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/             Primary Examiner, Art Unit 3652